I think the judgment should be reversed. The truck, at the time of the accident, was on a private errand of an employee and not in the service of defendant. The rule stated inLoux v. Harris, 226 Mich. 315, has no application; there the servant, at the time of the accident, was serving his master, but acting contrary to orders. Here the servant was but running an errand for another servant, and using defendant's vehicle outside of any business of the master.
STEERE, FELLOWS, and CLARK, JJ., concurred with WIEST, J. *Page 428